Exhibit 10.2
AMENDMENT NO. 1 TO
OMNIBUS AGREEMENT
     This AMENDMENT NO. 1 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of
December 19, 2008 is by and among Western Gas Partners, LP, a Delaware limited
partnership (the “Partnership”), Western Gas Holdings, LLC, a Delaware limited
liability company (the “General Partner”), and Anadarko Petroleum Corporation, a
Delaware corporation (“Anadarko” and, together with the Partnership and the
General Partner, the “Parties ” and each, a “Party”).
     WHEREAS, the Parties are party to that certain Omnibus Agreement (the
“Omnibus Agreement”) that was entered into on, and effective as of, May 14, 2008
pursuant to which, among other things, subject to Section 3.1(c) of the Omnibus
Agreement, the Partnership Group agreed to reimburse Anadarko for all cash
expenses and expenditures that the Anadarko Entities incur or payments that they
make on behalf of the Partnership Entities for certain general and
administrative services provided to the Partnership Entities, which
reimbursement is currently capped, pursuant to Section 3.1(c) of the Omnibus
Agreement, at $6.0 million annually through December 31, 2009, subject to
certain specified adjustments;
     WHEREAS, pursuant to the Contribution Agreement dated as of November 11,
2008 (the “Contribution Agreement”) by and among the Parties and certain other
parties thereto, certain affiliates of Anadarko will contribute certain assets
to the Partnership and its subsidiaries;
     WHEREAS, as a condition precedent to consummating the transactions
contemplated by the Contribution Agreement, the Partnership and Anadarko must
have mutually agreed on a revised G&A Expenses Limit (as defined in the Omnibus
Agreement) to provide any appropriate increase in order to account for
adjustments in the nature and extent of the general and administrative services
to be provided under the Omnibus Agreement related to the increase in services
required by the ownership and operation of the assets contributed to the
Partnership and its subsidiaries pursuant to the Contribution Agreement;
     WHEREAS, the Parties have appropriately approved this Amendment; and
     WHEREAS, the Parties desire to amend the Omnibus Agreement in furtherance
of the foregoing recitals.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Omnibus Agreement.
     2. Amendment to the Omnibus Agreement. Section 3.1(c) of the Omnibus
Agreement is hereby amended by deleting the first sentence thereof and replacing
it in its entirety with the following:

 



--------------------------------------------------------------------------------



 



          “Subject to the provisions of this Section 3.1(c), the amount for
which Anadarko shall be entitled to reimbursement from the Partnership Entities
pursuant to Section 3.1(b) for general and administrative expenses shall not
exceed $6.0 million annually from the date of this Agreement through
December 18, 2008, and $6.65 million annually from December 19, 2008 through
December 31, 2009 (the “G&A Expenses Limit”).”
     3. Confirmation. Except as expressly amended by this Amendment, the Omnibus
Agreement is not modified hereby, is hereby ratified and confirmed, and shall
remain in full force and effect.
     4. Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be
effective as delivery of a manually executed counterpart hereof.
     5. Choice of Law; Submission to Jurisdiction. This Amendment shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly
executed and delivered on the date first written above.

            WESTERN GAS PARTNERS, LP
      By:   WESTERN GAS HOLDINGS, LLC,         its general partner   

            By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin       
Title:   President and Chief Executive Officer   

            WESTERN GAS HOLDINGS, LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer     

            ANADARKO PETROLEUM CORPORATION
      By:   /s/ Karl F. Kurz         Name:   Karl F. Kurz        Title:   Chief
Operating Officer     

[Signature Page to Amendment No. 1 to Omnibus Agreement]

 